—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the credible evidence fails to establish beyond a reasonable doubt defendant’s guilt of second degree burglary and third degree robbery. With respect to the burglary conviction, the jury was entitled to credit the testimony of complainant that defendant had no license or privilege to enter her apartment (see, People v Graves, 76 NY2d 16, 20). With respect to the robbery conviction, the proof establishes that defendant exercised "dominion and control [over complainant’s identification cards] wholly inconsistent with the continued rights of the owner” (People v Olivo, 52 NY2d 309, 318). Defendant’s contention concerning *925the court’s charge is unpreserved and we decline to reach it in the interest of justice (see, CPL 470.15 [6]). We find defendant’s sentence neither harsh nor excessive. (Appeal from Judgment of Erie County Court, D’Amico, J. — Burglary, 2nd Degree.) Present — Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.